c
    IN THE SUPREME COURT OF THE STATE OF WASHINGTON




STATE OF WASHINGTON,
                     Respondent,                          NO. 9 0 8 9 7-4
            v.
MATTHEW DAVID LEONARD,                                       ENBANC
                     Petitioner.
                                                              OCT 0 8 2015
                                                     Filed: - - ------




      PER CURIAM-Matthew Leonard was convicted in 2012 of second degree
felony murder. The superior court imposed a judgment and sentence that included
discretionary legal financial obligations. Division One of the Court of Appeals
affirmed the judgment and sentence on direct appeal in a partially published opinion.
State v. Leonard, 183 Wash. App. 532, 334 P.3d 81 (2014). Among other things, the
Court of Appeals in the unpublished portion of its opinion declined to consider
Leonard's    chall~nge   to discretionary legal financial obligations because he did not
object to them at sentencing. Leonard filed a petition for review in this court, raising
only the issue of legal financial obligations. The court initially deferred consideration
of the petition pending its decision in State v. Blazina, 182 Wash. 2d 827, 344 P.3d 680
(2015). Blazina is now final, and for the reasons discussed below, the petition for
No. 90897-4                                                                          PAGE2



review is granted and this matter is remanded to the superior court for reconsideration
of discretionary legal financial obligations. 1

       In Blazina, the superior court imposed discretionary legal financial obligations
under RCW 10.01.160 consisting of the costs of appointed counsel. We held that
before the superior court may impose such costs, it must comply with the mandate of
the statute to determine whether the defendant can or will be able to pay these costs by
conducting on the record an individualized inquiry into the defendant's current and
future ability to pay. Blazina, 182 Wash. 2d at 838-39; see RCW 10.01.160(3). The
superior court in this case did not impose costs of appointed counsel or other
discretionary costs under RCW 10.01.160. It did, however, impose costs of
incarceration at a rate of $50 per day pursuant to RCW 9.94A.760(2) and the costs of
medical care Leonard received while in jail, finding as to both categories of costs that
Leonard had the means to pay. Clerk's Papers at 157. These costs, like the costs at
issue in Blazina, are discretionary. And the statutes allowing imposition of these
categories of costs require individualized inquiries regarding the ability to pay similar
to the statute at issue in Blazina. Requiring an offender to pay costs of incarceration
expressly depends on a determination by the trial court "that the offender, at the time
of sentencing, has the means to pay." RCW 9.94A.760(2). Costs of medical care
received while in jail are expressly not a "cost of prosecution" subject to RCW
10.01.160; rather, they are recoverable under RCW 70.48.130. See RCW
10.01.160(5). But it is implicit in RCW 70.48.130 that the superior must find whether
the defendant has the ability to pay, since the statute provides that "[t]o the extent that
a confined person is unable to be financially responsible for medical care" and is

       1
         Since we stayed consideration of Leonard's petition for review pending Blazina,
Leonard should receive the benefit of that decision. Therefore, consistent with Blazina, we
exercise our discretion to address the issue of discretionary legal fmancial obligations even
though Leonard did not challenge the obligations at sentencing. Blazina, 182 Wash. 2d at
834-35.
No. 90897-4                                                                     PAGE3



otherwise ineligible for public medical care programs or private insurance coverage,
"the governing unit may obtain reimbursement for the cost of such medical services
from the unit of government whose law enforcement officers initiated the charges on
which the person is being held in jail." RCW 70.48.130(5). And in clarifying that
medical costs are not "costs of prosecution" subject to RCW 10.01.160, the legislature
expressly stated that it intended medical costs "to be the responsibility of the
defendant's insurers and ultimately the defendant based on their ability to pay." LAWS
OF 2008,   ch. 318, § 1.

      Therefore, the assessment of costs of incarceration and costs of medical care
must be based on an individualized inquiry into the defendant's current and future
ability to pay that is reflected in the record, consistent with the requirements of
Blazina. Here, the record reflects no such inquiry at the sentencing hearing, and the
judgment and sentence form contains only boilerplate findings of ability to pay, which
this court in Blazina held to be inadequate. Blazina, 182 Wash. 2d at 838.

       Accordingly, the petition for review is granted and this case is remanded to the
superior court to reconsider discretionary legal financial obligations consistent with
the requirements of Blazina.